DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/770,087
This Office Action is responsive to the amended claim-set October 31, 2021.
Claims 1-4 have been examined on the merits.  Claims 1 and 3 are currently amended.  Claim 2 is original.  Claim 4 is previously presented.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of October 31, 2021.
The Examiner has reviewed the claim amendments and Reply of 10/31/2021.
Applicants canceled claims 5-12 thereby rendering moot the claim objections (see paragraphs 13-14 in previous Office Action) and rejections (see paragraphs 15-16 and 20-21 in previous Office Action).
Applicants added a definition of R3 and R4
Applicants revised claim 3 into an independent (base) claim thereby rendering moot the rejection against claim 3 under 35 U.S.C. 112(d) (see paragraphs 22-24 in previous Office Action).
Conclusion
Claims 1-4 are allowable as written for the rationale stated within paragraphs 26-30 of the Non-Final Office Action of 08/19/2021.  This “Reasons For Allowance” still is valid against base claim 1 and currently amended base claim 3.
The claims of April 30, 2020 of the co-pending 16/864,129 cannot be a statutory double patent reference against either base claim 1 or claim 3 of the instant application.  However, even if ‘129 could be considered a non-statutory double patent reference against instant base claim 3, the non-statutory double patent rejection will not be made in this instant application.  Since a non-statutory double patent rejection of ‘129 would be the only remaining rejection (against instant base claim 3), the non-statutory double patent rejection will NOT be made; instead, this instant application will be passed to allowance given that the instant application has an earlier effective filing date (February 8, 2018) than ‘129 (filing date of April 30, 2020).  See MPEP 804(I)(B)(1)(b)(i).  Furthermore, as of November 16, 2021, no Office Action has been mailed in the ‘129 application.
A prior art search/review of the genus structure of base claim 1 using Registry, HCaplus, and Casreact databases of STN retrieved no applicable prior art references.  See “SEARCH 6” in enclosed search notes.  This search is also comprehensive for base claim 3.  There are no prior art references against base claims 1 and 3.
Furthermore, a review of said “SEARCH 6” search results by inventor and assignee/owner name search did not retrieve any double patent or prior art references.
A review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625